Exhibit 10.6

 

SCICLONE PHARMACEUTICALS, INC.

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

(Time-Based RSUs for US Participant)

 

The Participant has been granted an award of Restricted Stock Units (the
“Award”) pursuant to the SciClone Pharmaceuticals, Inc. 2005 Equity Incentive
Plan (the “Plan”), each of which represents the right to receive on the
applicable Settlement Date one (1) share of Stock of SciClone Pharmaceuticals,
Inc., as follows:

 

 

 

 

 

Participant:

Wilson W. Cheung

Employee ID:



Date of Grant:

April 3, 2015

Award No.:



Total Number of Units:

75,000, subject to adjustment as provided by the Restricted Stock Units
Agreement (the “Agreement”).

Settlement Date:

Except as otherwise provided by the Agreement, the Settlement Date for each Unit
shall be the date on which such Unit becomes a Vested Unit in accordance with
the vesting schedule set forth below, or, in the discretion of the Committee,
such later date on which the sale of the Stock to be issued in settlement of
such Unit would not violate the Company’s Insider Trading Policy, but in any
event no later than the 15th day of the third month following the later of (i)
the last day of the calendar year or (ii) the last day of the Company’s taxable
year, in which such Unit became a Vested Unit.

Initial Vesting Date:

The first business day following December 31, 2015.

Vested Units:

Except as provided by the Agreement and provided that the Participant’s Service
has not terminated prior to the applicable date, the number of Vested Units
(disregarding any resulting fractional Unit) shall be determined as of any date
by multiplying the Total Number of Units by the “Vested Percentage” determined
as of such date, as follows:

 

 

Vested Percentage

 

Prior to the Initial Vesting Date
.....................................................................

0%

 

On the Initial Vesting Date
.............................................................................

33-1/3%

 

Plus

 

 

For each additional full year of the Participant’s Service from the Initial
Vesting Date until the Vested Percentage equals 100%



33-1/3%

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Plan and the
Restricted Stock Units Agreement, both of which are made a part of this
document.  The Participant acknowledges that copies of the Plan, Restricted
Stock Units Agreement and the prospectus for the Plan are available on the
Company’s internal web site and may be viewed and printed by the Participant for
attachment to the Participant’s copy of this Grant Notice.  The Participant
represents that the Participant has read and is familiar with the provisions of
the Plan and Restricted Stock Units Agreement, and hereby accepts the Award
subject to all of their terms and conditions.

 

SCICLONE PHARMACEUTICALS, INC.

PARTICIPANT

 

 

By:



Friedhelm M. Blobel

Signature

President and Chief Executive Officer



 

Date

Address:

950 Tower Lane



 

Suite 900

Address

 

Foster City CA 94404-2125



 

ATTACHMENTS:  2005 Equity Incentive Plan, as amended to the Date of Grant;
Restricted Stock Units Agreement and Plan Prospectus





WEST\256993615.1
347684-901400

--------------------------------------------------------------------------------

 

 

SCICLONE PHARMACEUTICALS, INC.

RESTRICTED STOCK UNITS AGREEMENT

(Time-Based RSUs for US Participant)

 

SciClone Pharmaceuticals, Inc. has granted to the Participant named in the
Notice of Grant of Restricted Stock Units (the “Grant Notice”) to which this
Restricted Stock Units Agreement (the “Agreement”) is attached an Award
consisting of Restricted Stock Units (each, a “Unit”)  subject to the terms and
conditions set forth in the Grant Notice and this Agreement.  The Award has been
granted pursuant to and shall in all respects be subject to the terms and
conditions of the SciClone Pharmaceuticals, Inc. 2005 Equity Incentive Plan (the
“Plan”), as amended to the Date of Grant, the provisions of which are
incorporated herein by reference.  By signing the Grant Notice, the Participant:
(a) acknowledges receipt of and represents that the Participant has read and is
familiar with the Grant Notice, this Agreement, the Plan and a prospectus for
the Plan prepared in connection with the registration with the Securities and
Exchange Commission of the shares issuable pursuant to the Award (the “Plan
Prospectus”), (b) accepts the Award subject to all of the terms and conditions
of the Grant Notice, this Agreement and the Plan and (c) agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Grant Notice, this Agreement or the Plan.

1.Definitions and Construction.

1.1Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

(a)“Cause” means any of the following, in each case, as determined by the
Committee after reasonable and good faith consultation with the Participant:
(i) the Participant’s theft, dishonesty, misconduct or falsification of any
records of any member of the Participating Company Group; (ii) the Participant’s
misappropriation or improper disclosure of confidential or proprietary
information of the Participating Company Group; (iii) any intentional action by
the Participant which has a material detrimental effect on the reputation or
business of the Participating Company Group; (iv) the Participant’s failure or
inability to perform any reasonable assigned duties after written notice from
the Participating Company Group of, and a reasonable opportunity to cure, such
failure or inability; (v) any material breach by the Participant of any
employment agreement between the Participant and any member of the Participating
Company Group, which breach is not cured pursuant to the terms of such
agreement; or (vi) the Participant’s conviction of any criminal act which
impairs the Participant’s ability to perform his or her duties for the
Participating Company Group.

(b)“Good Reason” means the occurrence of any of the following without the
Participant’s express written consent: (i) a material diminution in the
Participant’s authority, duties or responsibilities, causing the Participant’s
position to be of materially lesser rank or responsibility within the Company or
an equivalent business unit of its parent, as measured against the Participant’s
authority, duties or responsibilities at any time during the ninety (90) day
period immediately prior to the Change in Control; (ii) the relocation of the
principal place of the Participant’s Service, following the Change in Control,
to a location that is more than fifty (50) miles from the Employee’s principal
place of Service immediately prior to the date of the Change in Control;
(iii) any failure by the Participating Company Group,



WEST\256993615.1
347684-9014002

--------------------------------------------------------------------------------

 

following the Change in Control, to pay, or any material reduction by the
Participating Company Group of, (1) the Participant’s base salary in effect
immediately prior to the date of the Change in Control, or (2) the Participant’s
bonus compensation, if any, in effect immediately prior to the date of the
Change in Control (subject to applicable performance requirements with respect
to the actual amount of bonus compensation earned by the Participant), unless
base salary and/or bonus reductions comparable in amount and duration are
concurrently made for a majority of the other employees of the Participating
Company Group who have substantially similar titles and responsibilities as the
Participant; and (iv) any failure by the Participating Company Group, following
the Change in Control, to (1) continue to provide the Participant with the
opportunity to participate, on terms no less favorable than those in effect for
the benefit of any employee group which customarily includes a person holding
the employment position or a comparable position with the Participating Company
Group then held by the Participant, in any benefit or compensation plans and
programs, including, but not limited to, the Participating Company Group’s life,
disability, health, dental, medical, savings, profit sharing, stock purchase and
retirement plans, if any, in which the Participant was participating immediately
prior to the date of the Change in Control, or in substantially similar plans or
programs, or (2) provide the Participant with all other fringe benefits (or
substantially similar benefits), including, but not limited to, relocation
benefits, provided to any employee group which customarily includes a person
holding the employment position or a comparable position with the Participating
Company Group then held by the Participant, which the Participant was receiving
immediately prior to the date of the Change in Control.

(c)“Involuntary Termination” means the occurrence of either (i) the termination
by the Participating Company Group of the Participant’s Service for any reason
other than Cause (and not as a result of the Participant’s death or disability),
or (ii) the termination by the Participant of the Participant’s Service for Good
Reason within a period of ninety (90) days following the initial occurrence of a
condition constituting Good Reason, provided that the Participant gave written
notice to the Company of the initial occurrence of such condition within thirty
(30) days following such initial occurrence and the Participating Company Group
failed to correct such condition within thirty (30) days following the date of
such written notice.

1.2Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2.Administration.

All questions of interpretation concerning the Grant Notice, this Agreement, the
Plan or any other form of agreement or other document employed by the Company in
the administration of the Plan or the Award shall be determined by the
Committee.  All such determinations by the Committee shall be final, binding and
conclusive upon all persons having an interest in the Award, unless fraudulent
or made in bad faith.  Any and all actions, decisions and determinations taken
or made by the Committee in the exercise of its discretion pursuant to the Plan
or the Award or other agreement thereunder (other than determining questions of
interpretation pursuant to the preceding sentence) shall be final, binding and
conclusive upon all persons having an interest in the Award.  Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility



WEST\256993615.1
347684-9014003

--------------------------------------------------------------------------------

 

of or which is allocated to the Company herein, provided the Officer has
apparent authority with respect to such matter, right, obligation, or election.

3.The Award.

3.1Grant of Units.  On the Date of Grant, the Participant shall acquire, subject
to the provisions of this Agreement, the Total Number of Units set forth in the
Grant Notice, subject to adjustment as provided in Section 9.  Each Unit
represents a right to receive on a date determined in accordance with the Grant
Notice and this Agreement one (1) share of Stock.

3.2No Monetary Payment Required.  The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or shares of Stock issued upon settlement of the Units,
the consideration for which shall be past services actually rendered or future
services to be rendered to a Participating Company or for its benefit.  
 Notwithstanding the foregoing, if required by applicable law, the Participant
shall furnish consideration in the form of cash or past services rendered to a
Participating Company or for its benefit having a value not less than the par
value of the shares of Stock issued upon settlement of the Units.

4.Vesting of Units.

4.1Normal Vesting.    Except as provided by Sections 4.2, 4.3 and
4.4, Units acquired pursuant to this Agreement shall become Vested Units as
provided in the Grant Notice.  For purposes of determining the number of Vested
Units following an Ownership Change Event, credited Service shall include all
Service with any corporation which is a Participating Company at the time the
Service is rendered, whether or not such corporation is a Participating Company
both before and after the Ownership Change Event.

4.2Accelerated Vesting upon Non-Assumption in Connection with a Change in
Control.  Subject to Section 4.5, in the event of a Change in Control in which
the Acquiror (as defined below) does not assume or continue in full force and
effect the Company’s rights and obligations with respect to all of the
outstanding Units or substitute for all of the outstanding Units substantially
equivalent rights with respect to the Acquiror’s stock, then the vesting of all
of such Units which are not assumed, continued or substituted for shall be
accelerated in full and such Units shall be deemed Vested Units immediately
prior to, but conditioned upon, the consummation of the Change in Control,
provided that the Participant’s Service has not terminated prior to the date of
the Change in Control.

4.3Accelerated Vesting upon Involuntary Termination following a Change in
Control.    Subject to Section 4.5, in the event of the Participant’s
Involuntary Termination upon or within twelve (12) months following a Change in
Control (the “Change in Control Period”), and provided that the Participant
executes a general release of known and unknown claims in a customary form
reasonably acceptable to the Company and such release has become effective in
accordance with its terms on or before the sixtieth (60th) day following such
Involuntary Termination, all Units acquired pursuant to this Agreement and then
outstanding shall be deemed Vested Units effective as of the date of such
Involuntary Termination and shall be settled in accordance with Section 6.1,
 treating as the Settlement Date for this purpose the later of (a) the sixtieth
(60th) day following such Involuntary Termination or (b) the next trading day on
which the sale of shares of Stock to be issued in settlement of such Units would
not violate the Insider Trading Policy, but in any event no later than the 15th
day of the third month



WEST\256993615.1
347684-9014004

--------------------------------------------------------------------------------

 

following the later of (i) the last day of the calendar year or (ii) the last
day of the Company’s taxable year, in which the date of the Involuntary
Termination occurred.

4.4Accelerated Vesting upon Termination without Cause Not in Connection with a
Change in Control.    In the event that the Participant’s Service is terminated
by the Company without Cause (and not as a result of the Participant’s death or
disability) at any time other than during the Change in Control Period, and
provided that the Participant executes a general release of known and unknown
claims in a customary form reasonably acceptable to the Company and such release
has become effective in accordance with its terms on or before the sixtieth
(60th) day following such termination of Service, all Units acquired pursuant to
this Agreement and then outstanding shall be deemed Vested Units effective as of
the date of such termination of Service and shall be settled in accordance with
Section 6.1, treating as the Settlement Date for this purpose the later of
(a) the sixtieth (60th) day following such termination of Service or (b) the
next trading day on which the sale of shares of Stock to be issued in settlement
of such Units would not violate the Insider Trading Policy, but in any event no
later than the 15th day of the third month following the later of (i) the last
day of the calendar year or (ii) the last day of the Company’s taxable year, in
which the date of the termination of Service occurred.

4.5Parachute Payments.

(a)Greatest After-Tax Benefit.    Notwithstanding any provision of this
Agreement to the contrary, if any payment or benefit the Participant would
receive pursuant to this Agreement or otherwise (collectively, the “Payments”)
would constitute a “parachute payment” within the meaning of Section 280G of the
Code, and, but for this sentence, would be subject to the excise tax imposed by
Section 4999 of the Code or any similar or successor provision (the “Excise
Tax”), then the aggregate amount of the Payments will be either (i) the largest
portion of the Payments that would result in no portion of the Payments (after
reduction) being subject to the Excise Tax or (ii) the entire Payments,
whichever amount after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate, net of the maximum reduction in federal income
taxes which could be obtained from a deduction of such state and local taxes),
results in the Participant’s receipt, on an after-tax basis, of the greatest
amount of the Payments.  Any reduction in the Payments required by this
Section 4.5(a) will be made in the following order: (i) reduction of cash
payments; (ii) reduction of accelerated vesting of equity awards other than
stock options; (iii) reduction of accelerated vesting of stock options; and
(iv) reduction of other benefits paid or provided to the Participant.  In the
event that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of the Participant’s equity awards.  If two or more equity awards are
granted on the same date, each award will be reduced on a pro-rata basis.

(b)Determination by Tax Professional.  The professional firm engaged by the
Company for general tax purposes as of the day prior to the date of the event
that might reasonably be anticipated to result in Payments that would otherwise
be subject to the Excise Tax will perform the foregoing calculations.  If the
tax firm so engaged by the Company is serving as accountant or auditor for the
acquiring company, the Company will appoint a nationally recognized tax firm to
make the determinations required by this Section.  The Company will bear all
expenses with respect to the determinations by such firm required to be made by
this Section.  The Company and the Participant shall furnish such tax firm such
information and documents as the tax firm may reasonably request in order to
make its required



WEST\256993615.1
347684-9014005

--------------------------------------------------------------------------------

 

determination.  The tax firm will provide its calculations, together with
detailed supporting documentation, to the Company and the Participant as soon as
practicable following its engagement.  Any good faith determinations of the tax
firm made hereunder will be final, binding and conclusive upon the Company and
the Participant.

5.Company Reacquisition Right.

5.1Grant of Company Reacquisition Right.    Except as otherwise provided by this
Agreement, in the event that the Participant’s Service terminates for any reason
or no reason, with or without cause, the Participant shall forfeit and the
Company shall automatically reacquire all Units which are not, as of the time of
such termination, Vested Units  (“Unvested Units”), and the Participant shall
not be entitled to any payment therefor (the “Company Reacquisition Right”).

5.2Ownership Change Event, Dividends, Distributions and Adjustments.  Upon the
occurrence of an Ownership Change Event, a dividend or distribution to the
stockholders of the Company paid in shares of Stock or other property, or any
other adjustment upon a change in the capital structure of the Company as
described in Section 9,  any and all new, substituted or additional securities
or other property (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) to which the Participant is entitled
by reason of the Participant’s ownership of Unvested Units shall be immediately
subject to the Company Reacquisition Right and included in the terms “Units” and
“Unvested Units” for all purposes of the Company Reacquisition Right with the
same force and effect as the Unvested Units immediately prior to the Ownership
Change Event, dividend, distribution or adjustment, as the case may be.  For
purposes of determining the number of Vested Units following an Ownership Change
Event, dividend, distribution or adjustment, credited Service shall include all
Service with any corporation which is a Participating Company at the time the
Service is rendered, whether or not such corporation is a Participating Company
both before and after any such event.

6.Settlement of the Award.

6.1Issuance of Shares of Stock.  Subject to the provisions of Section 6.3 below,
the Company shall issue to the Participant on the Settlement Date with respect
to each Vested Unit to be settled on such date one (1) share of Stock.  Shares
of Stock issued in settlement of Units shall not be subject to any restriction
on transfer other than any such restriction as may be required pursuant to
Section 6.3, Section 7 or the Company’s Insider Trading Policy.

6.2Beneficial Ownership of Shares; Certificate Registration.    The Participant
hereby authorizes the Company, in its sole discretion, to deposit any or all
shares acquired by the Participant pursuant to the settlement of the Award with
the Company’s transfer agent, including any successor transfer agent, to be held
in book entry form,  or to deposit such shares for the benefit of the
Participant with any broker with which the Participant has an account
relationship of which the Company has notice.  Except as provided by the
foregoing, a certificate for the shares acquired by the Participant shall be
registered in the name of the Participant, or, if applicable, in the names of
the heirs of the Participant.

6.3Restrictions on Grant of the Award and Issuance of Shares.  The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such



WEST\256993615.1
347684-9014006

--------------------------------------------------------------------------------

 

securities.  No shares of Stock may be issued hereunder if the issuance of such
shares would constitute a violation of any applicable federal, state or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Stock may then be listed.  The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance of any shares subject to the Award shall relieve the Company
of any liability in respect of the failure to issue such shares as to which such
requisite authority shall not have been obtained.  As a condition to the
settlement of the Award, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

6.4Fractional Shares.  The Company shall not be required to issue fractional
shares upon the settlement of the Award.

7.Tax Withholding.

7.1In General.  At the time the Grant Notice is executed, or at any time
thereafter as requested by a Participating Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company, if any,
which arise in connection with the Award, the vesting of Units or the issuance
of shares of Stock in settlement thereof.  The Company shall have no obligation
to deliver shares of Stock until the tax withholding obligations of the
Participating Company have been satisfied by the Participant.

7.2Assignment of Sale Proceeds.    Subject to compliance with applicable law and
the Company’s Insider Trading Policy, if permitted by the Company,  the
Participant may satisfy the Participating Company’s tax withholding obligations
in accordance with procedures established by the Company providing for delivery
by the Participant to the Company or a broker approved by the Company of
properly executed instructions, in a form approved by the Company, providing for
the assignment to the Company of the proceeds of a sale with respect to some or
all of the shares being acquired upon settlement of Units.

7.3Withholding in Shares.    The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations by deducting from the shares
of Stock otherwise deliverable to the Participant in settlement of the Award a
number of whole shares having a fair market value, as determined by the Company
as of the date on which the tax withholding obligations arise, not in excess of
the amount of such tax withholding obligations determined by the applicable
minimum statutory withholding rates.

8.Effect of Change in Control.

In the event of a Change in Control, except to the extent that the Committee
determines to pay the value of Award in cash,  the surviving, continuing,
successor, or purchasing corporation or other business entity or parent thereof,
as the case may be (the “Acquiror”), may, without the consent of the
Participant, assume or continue in full force and effect the Company’s rights
and obligations with respect to all or any portion of the outstanding Units or
substitute for all or any portion of the outstanding Units substantially
equivalent rights with respect to the



WEST\256993615.1
347684-9014007

--------------------------------------------------------------------------------

 

Acquiror’s stock.  For purposes of this Section, a Unit shall be deemed assumed
if, following the Change in Control, the Unit confers the right to receive,
subject to the terms and conditions of the Plan and this Agreement, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a share of Stock on the effective date
of the Change in Control was entitled; provided, however, that if such
consideration is not solely common stock of the Acquiror, the Committee may,
with the consent of the Acquiror, provide for the consideration to be received
upon settlement of the Unit to consist solely of common stock of the Acquiror
equal in Fair Market Value to the per share consideration received by holders of
Stock pursuant to the Change in Control.

9.Adjustments for Changes in Capital Structure.

Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Stock effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (other than regular, periodic cash dividends paid on Stock
pursuant to the Company’s dividend policy) that has a material effect on the
Fair Market Value of shares of Stock, appropriate and proportionate adjustments
shall be made in the number of Units subject to the Award and/or the number and
kind of shares or other property to be issued in settlement of the Award, in
order to prevent dilution or enlargement of the Participant’s rights under the
Award.  For purposes of the foregoing, conversion of any convertible securities
of the Company shall not be treated as “effected without receipt of
consideration by the Company.”  Any and all new, substituted or additional
securities or other property (other than regular, periodic cash dividends paid
on Stock pursuant to the Company’s dividend policy) to which the Participant is
entitled by reason of ownership of Units acquired pursuant to this Award will be
immediately subject to the provisions of this Award on the same basis as all
Units originally acquired hereunder.    Any fractional Unit or share resulting
from an adjustment pursuant to this Section shall be rounded down to the nearest
whole number.  Such adjustments shall be determined by the Committee, and its
determination shall be final, binding and conclusive.

10.Rights as a Stockholder, Director, Employee or Consultant.

The Participant shall have no rights as a stockholder with respect to any shares
which may be issued in settlement of this Award until the date of the issuance
of such shares (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company).  No adjustment
shall be made for dividends, distributions or other rights for which the record
date is prior to the date the shares are issued, except as provided in
Section 9.  If the Participant is an Employee, the Participant understands and
acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term.  Nothing in
this Agreement shall confer upon the Participant any right to continue in the
Service of a Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.

11.Legends.

The Company may at any time place legends referencing any applicable federal,



WEST\256993615.1
347684-9014008

--------------------------------------------------------------------------------

 

state or foreign securities law restrictions on all certificates representing
shares of stock issued pursuant to this Agreement.  The Participant shall, at
the request of the Company, promptly present to the Company any and all
certificates representing shares acquired pursuant to this Award in the
possession of the Participant in order to carry out the provisions of this
Section.

12.Compliance with Section 409A.

It is intended that any election, payment or benefit which is made or provided
pursuant to or in connection with this Award that may result in Section 409A
Deferred Compensation shall comply in all respects with the applicable
requirements of Section 409A (including applicable regulations or other
administrative guidance thereunder, as determined by the Committee in good
faith) to avoid the unfavorable tax consequences provided therein for
non‑compliance.  In connection with effecting such compliance with Section 409A,
the following shall apply:

12.1Separation from Service; Required Delay in Payment to Specified Employee. 
Notwithstanding anything set forth herein to the contrary, no amount payable
pursuant to this Agreement on account of the Participant’s termination of
Service which constitutes a “deferral of compensation” within the meaning of the
Treasury Regulations issued pursuant to Section 409A of the Code (the “Section
409A Regulations”) shall be paid unless and until the Participant has incurred a
“separation from service” within the meaning of the Section 409A
Regulations.  Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service.  All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.

12.2Other Delays in Payment.    Neither the Participant nor the Company shall
take any action to accelerate or delay the payment of any benefits under this
Agreement in any manner which would not be in compliance with the Section 409A
Regulations.

12.3Amendments to Comply with Section 409A; Indemnification.    Notwithstanding
any other provision of this Agreement to the contrary, the Company is authorized
to amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section
409A Regulations without prior notice to or consent of the Participant.  The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.

12.4Advice of Independent Tax Advisor.  The Company has not obtained a tax
ruling or other confirmation from the Internal Revenue Service with regard to
the application of Section 409A to the Award, and the Company does not represent
or warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award.  The Participant hereby acknowledges that he or she



WEST\256993615.1
347684-9014009

--------------------------------------------------------------------------------

 

has been advised to seek the advice of his or her own independent tax advisor
prior to entering into this Agreement and is not relying upon any
representations of the Company or any of its agents as to the effect of or the
advisability of entering into this Agreement.



13.Miscellaneous Provisions.

13.1Termination or Amendment.  The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that except as provided in
Section 8 in connection with a Change in Control, no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation, including, but
not limited to, Section 409A.  No amendment or addition to this Agreement shall
be effective unless in writing.

13.2Nontransferability of the Award.  Prior to the issuance of shares of Stock
on the applicable Settlement Date, neither this Award nor any Units subject to
this Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

13.3Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

13.4Binding Effect.  This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.

13.5Delivery of Documents and Notices.  Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a)Description of Electronic Delivery.  The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Participant electronically.  In
addition, if permitted by the Company, the Participant may deliver
electronically the Grant Notice to the Company or to such third party involved
in administering the Plan as the Company may designate from time to time.  Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the Internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company.



WEST\256993615.1
347684-90140010

--------------------------------------------------------------------------------

 

(b)Consent to Electronic Delivery.  The Participant acknowledges that the
Participant has read Section 13.5(a) of this Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Grant Notice, as described in Section 13.5(a).  The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing.  The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 13.5(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail.  Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 13.5(a).

13.6Integrated Agreement.  The Grant Notice, this Agreement and the Plan shall
constitute the entire understanding and agreement of the Participant and the
Participating Company Group with respect to the subject matter contained herein
or therein and supersede any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Participating
Company Group with respect to such subject matter.  To the extent contemplated
herein or therein, the provisions of the Grant Notice, this Agreement and the
Plan shall survive any settlement of the Award and shall remain in full force
and effect.

13.7Applicable Law.  This Agreement shall be governed by the laws of the State
of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

13.8Counterparts.  The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



WEST\256993615.1
347684-90140011

--------------------------------------------------------------------------------